UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6255



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDDIE EUGENE WALKER, a/k/a Big Freddie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CR-95-39)


Submitted:   May 27, 2004                     Decided:   June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddie Eugene Walker, Appellant Pro Se.     Michael R. Smythers,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Freddie Eugene Walker appeals the district court’s order

denying relief on his motion for reduction of sentence, 18 U.S.C.

§ 3582 (2000).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See United States v. Walker, No. CR-95-39 (E.D.

Va. Nov. 25, 2003).            We dispense with oral argument because the

facts    and    legal   contentions     are     adequately   presented    in   the

materials      before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        - 2 -